DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on December 14, 2021.
3.	Claims 1-20 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	The rejection of amended claims 1-20 under 35 U.S.C. 101 have been withdrawn.  The claims recite the combination of additional elements to periodically receiving location information indicating the present location of each of the taxis, the location information being (i) acquired by a Global Positioning System (GPS) receiver of the on-vehicle apparatus of each taxi and (ii) transmitted from the on-vehicle apparatus 
8.	Regarding the prior art, the present claimed invention is directed to system and method for periodically receiving location information indicating the present location of each of the taxis, the location information being (i) acquired by a Global Positioning System (GPS) receiver of the on-vehicle apparatus of each taxi and (ii) transmitted from the on-vehicle apparatus of each taxi; updating stored location information, stored in a memory, of each taxi each time the location information indicating the present location of each taxi is received; calculating a number of the taxis located in each of a plurality of regions based on the updated stored location information; detecting an overpopulated region of the plurality of regions in which a corresponding calculated number of the taxis is greater than a predetermined upper limit; and transmitting a removal request to an 
9.	The Examiner cites the following pieces of art on this examiner’s statement for reasons for allowance as being the most closely related prior art found after a search of the claims.
10.	Jimenez Hernandez et al. (U.S. Pub. No. 2018/0136667) talks about a computer is programmed to detect requests for a host vehicle to drive to various destinations. The computer is further programmed to send request notifications of the requests to the user devices of an owner of the host vehicle and, under certain conditions, a user of the host vehicle. The computer is further programmed to receive communications from the user devices confirming or denying the request notifications, and to instruct the host vehicle to drive or to not drive to requested destinations based on the received communications (see at least the Abstract).
11.	Soldatenkov (U.S Pub. No. 2012/0084225) talks about automatically managing the ordering and dispatching of livery car services without a need for a human dispatcher includes operating a central computer server to manage orders initiated by registered livery car service clients and dispatching registered livery car drivers to execute the client orders through an automatic exchange of Internet-based electronic communications comprising predefined electronic message forms or attachments without a need for a human dispatcher. The method also includes registered clients 
12.	Andreasson (U.S. Pub. No. 2011/0184596) talks about increasing track capacity in an automated vehicle system, the automated vehicle system comprising a network of tracks along which vehicles are adapted to travel, the network comprising at least one merge point at which at least two upstream tracks merge to form a downstream track, at least one diverge point at which one upstream track diverges to form at least two down-stream tracks and a plurality of stations at which passengers may board and/or disembark from the vehicles; wherein the method comprises controlling vehicles so as to cause empty vehicles to travel as at least one sequence of vehicles defined as a platoon; and controlling the empty vehicles of the at least one sequence to travel with a first safety distance between each other, the first safety distance being shorter than a second safety distance between vehicles being at least partially loaded(See at least the Abstract).
13.	However, the Examiner does not find the above cited prior arts alone or in combination to teach the combination of limitations of the independent claims as obvious to one of ordinary skill in the art before the effective filing date of the claimed 

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        02/08/2022